IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


KEITH T. DOUGHERTY AND LARRY             : No. 968 MAL 2015
RUNK II,                                 :
                                         :
                 Petitioners             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
ERIE INSURANCE COMPANY,                  :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of March, 2016, the Petition for Allowance of Appeal is

DENIED.